Exhibit 10.8.1


TRANSITION COMPENSATION PLAN AND AGREEMENT




THIS TRANSITION COMPENSATION PLAN AND AGREEMENT, effective as of March 1, 2019
(the “Effective Date”), is made and entered into between TRINITY INDUSTRIES,
INC., a Delaware Corporation with its principal office at 2525 Stemmons Freeway,
Dallas, Texas 75207 and _______________, an individual (hereinafter called
“Officer”);
WITNESSETH:
WHEREAS, Officer is in the employ of Trinity Industries, Inc. or a subsidiary of
Trinity Industries, Inc. (hereinafter, referred to as the “Company”) and serves
in a capacity which will develop and expand the business of the Company; and
WHEREAS, in recognition of Officer’s continued, valued service to the Company as
an employee and officer, and as a further inducement to Officer to remain in the
employ of and serve the Company in the future, and to facilitate a smooth
transition of Officer upon separation from service, the Company desires to
continue to provide certain benefits for Officer and his/her designated
beneficiary through this Transition Compensation Plan and Agreement (the
“Plan”), as hereinafter set forth; and
WHEREAS, Officer has been selected by the Human Resources Committee of the Board
of Directors of the Company (the “Committee”) to participate in this Plan and
Officer is willing to remain in the employ of the Company and to have the
Company establish an account for deferred compensation in order to provide such
benefits, as hereinafter set forth; and
WHEREAS, Officer has agreed to participate in this Plan as evidenced by his/her
execution of this document.
NOW, THEREFORE, in consideration of the premises and the terms, conditions and
covenants hereinafter set forth, the Company and Officer hereby agree as
follows:
1. Deferred Compensation Account. As of the Effective Date, the Company shall
establish on the books of the Company in the name of Officer an account to which
shall be credited an amount equal to a percentage (as described below) of
Officer’s combined annual base salary and annual incentive compensation
(“Eligible Compensation”) relating to the period commencing on January 1 and
ending on December 31 of each calendar year (each, a “Plan Year”), with the
first Plan Year commencing on January 1, 2019 and ending on December 31, 2019
(the “First Plan Year”), and each Plan Year thereafter (subject to the annual
determination by the Committee regarding (i) the continuation of this Plan, and
(ii) Officer’s continued participation in the Plan). As of the end of each Plan
Year, Officer’s bookkeeping account will be credited with an amount equal to ten
percent (10%) of Officer’s Eligible Compensation for such Plan Year, subject to
the annual determination by the Committee regarding (i) the continuation of this
Plan, and (ii) Officer’s continued participation in the Plan. If, during a Plan
Year, Officer ceases to be eligible to participate in the Plan, Officer’s
bookkeeping account shall be credited with ten percent (10%) of (a) Officer’s
Eligible Compensation related to base salary


1

--------------------------------------------------------------------------------




payable for the portion of such Plan Year during which Officer was a participant
in the Plan, and (b) that amount of Officer’s Eligible Compensation related to
the Company’s annual Incentive Compensation Program (or comparable annual bonus
plan) payable to Officer, if any, for the portion of such Plan Year during which
Officer was a participant in the Plan, as determined by the Committee; provided
that, if Officer’s eligibility to participate in the Plan ceases during the
First Plan Year, the months of January and February of 2019 shall be included
for purposes of calculated the pro-rated amount that is credited to Officer’s
account under clause (a) above.
Each Plan Year in which the Plan is continued, the balance in Officer’s
bookkeeping account shall be credited on a monthly basis with interest
(“Interest Equivalent Rate”). The Interest Equivalent Rate shall be established
by the Committee, or its designee, in the Committee’s or its designee’s sole
discretion, prior to the beginning of each Plan Year. Once established, the
Interest Equivalent Rate shall remain the same for the entire Plan Year. At the
end of each calendar month, the balance in Officer’s bookkeeping account as of
the immediately preceding month will be multiplied by the Interest Equivalent
Rate divided by 12. The resulting interest amount shall then be credited to
Officer’s bookkeeping account. The total of the amounts credited to Officer’s
bookkeeping account shall be payable in the manner and subject to the conditions
hereinafter set forth.
If, during a Plan Year, Officer’s bookkeeping account balance reaches two times
Officer’s annual base salary plus target annual incentive compensation amount as
of the Effective Date, crediting of amounts other than interest will be
discontinued.
For purposes of determining Officer’s Eligible Compensation, base salary shall
be defined as that amount specifically approved by the Company as base salary
and shall exclude other payments such as perquisite allowance, insurance
reimbursements, special awards, etc., as determined by the Committee or its
designee, in the Committee’s or its designee’s sole discretion. For purposes of
determining Officer’s Eligible Compensation, annual incentive compensation shall
mean all amounts earned under the Company’s annual Incentive Compensation
Program (or comparable annual bonus plan) for a given year whether payable
currently or over a period of future years and excludes equity compensation
except as awarded in lieu of cash under the annual Incentive Compensation
Program, in each such case as determined by the Committee or its designee, in
the Committee’s or its designee’s sole discretion.
The Committee will make an annual determination regarding whether to continue
the Plan for the next Plan Year and whether Officer shall continue to be
eligible to participate in the Plan for such Plan Year. In the event Officer’s
participation in the Plan is terminated, as of the date of termination of
Officer’s participation, no further deferrals of Eligible Compensation shall be
added to Officer’s bookkeeping account. Officer’s bookkeeping account shall,
however, continue to be maintained and administered (including monthly credits
of interest at the Interest Equivalent Rate in effect for the Plan Year) in
accordance with the terms of the Plan. Unless the Committee discontinues
Officer’s participation in the Plan, his/her participation in the Plan shall
continue in like manner for each Plan Year after the first Plan Year for so long
as Officer shall continue his/her employment with the Company.


2

--------------------------------------------------------------------------------




2. Administration of the Plan and Account. The Plan shall be administered by the
Committee or its designee. The Committee or its designee is authorized to take
such actions as may be necessary to carry out the provisions and purposes of the
Plan and shall have the discretionary authority to control and manage the
operation and administration of the Plan. The Committee or its designee shall
have the fiduciary power and discretion to construe and interpret the Plan, to
supply any omissions therein, to reconcile and correct any errors or
inconsistencies, to decide any questions in the administration and application
of the Plan, and to make equitable adjustments for any mistakes or errors made
in the administration of the Plan. All such actions or determinations made by
the Committee, or its designee, and the application of rules and regulations to
a particular case or issue by the Committee, or its designee, in good faith,
shall not be subject to review by any person or entity, but shall be final,
binding and conclusive on all persons ever interested hereunder.
The account established by the Company on its books in the name of Officer shall
be a bookkeeping entry only and shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to Officer, or his/her
designated beneficiary, pursuant to this Plan. The Company shall have the right
to segregate from the other general assets of the Company the sums which accrue
monthly hereunder as deferred compensation. Neither Officer nor his/her
designated beneficiary shall at any time have any legal or equitable rights,
interests or claims in accrued sums which are so segregated and/or invested and
reinvested, and such funds, as they are from time to time constituted, and all
other assets of the Company shall at all times remain the general, unpledged
unrestricted assets of the Company subject to the claims of the general
creditors of the Company.
3. Payment of Deferred Compensation. Subject to the conditions hereinafter set
forth, the deferred compensation accrued hereunder and shown to Officer’s credit
on the books of the Company shall be payable after Officer’s separation from
service (within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (hereinafter “Section 409A”)) (a “Separation from Service”).
Officer shall generally be deemed to have experienced a Separation from Service
on the date Officer dies, retires, or otherwise has a termination of employment
with the Company. To clarify, as set forth herein, benefits under this Plan
shall be payable only if: (i) Officer has incurred a Separation from Service,
(ii) Officer has complied with and continues to comply with the conditions set
forth in Section 4 (to the extent applicable), and (iii) the Company has not
terminated Officer’s service for “Cause” (as such term is defined in the
[Amended and Restated] Change in Control Agreement by and between the Company
and Officer, as it may be amended from time to time).
Officer may elect the form of payment of his/her account, in one of the
following two alternatives:
a.    Payment may be made in annual periodic payments for specified number of
years, not fewer than one (1) nor in excess of twenty (20), with the first
payment to be made one (1) year from the date of Officer’s Separation from
Service and subsequent payments to be made on the same date of each succeeding
year. During such period, Officer’s bookkeeping account shall continue to be
credited with interest at the Interest Equivalent Rate on a monthly basis
pursuant to the procedures described in Section 1


3

--------------------------------------------------------------------------------




above. Each installment payment shall be in an amount equal to the amount shown
to Officer’s credit on the books of the Company as of the last day of the month
preceding the month in which the payment is made, multiplied by a fraction the
numerator of which is one (1) and the denominator of which is the number of
payments remaining (including the current payment).
b.     Complete payment may be made in a lump sum paid one (1) year from the
date of Officer’s Separation from Service.
Officer’s election pursuant to this paragraph must be made as of the Effective
Date pursuant to a Distribution Election form provided by the Company and,
except as provided below, shall be irrevocable. In the absence of an election,
payment shall be made in the form of a lump sum. Officer may change his/her
distribution election regarding the timing or form of payment only if any such
change is (a) made at least twelve (12) months before the first payment is
scheduled to commence, and (b) such change results in each payment being made no
earlier than five (5) years after such payment was scheduled to begin under the
prior election. For purposes of applying the requirements above, the right of
Officer to receive his/her account in installment payments shall, as provided in
Section 409A, be treated as the entitlement to a single payment. All payments
shall be paid to Officer if living, or if not living, to his/her designated
beneficiary (on a form provided by the Company) or, upon failure to make such
designation or if the designated beneficiary shall predecease Officer, to
Officer’s estate. If at the time of Officer’s death Officer is divorced and the
last beneficiary designation on file with the Committee, or its designee, is
Officer’s former spouse, the former spouse shall be deemed to have predeceased
Officer and Officer’s remaining benefits shall be paid to Officer’s estate.
Notwithstanding the foregoing, Officer may make a separate election regarding
distribution of his/her account in the event that Officer’s Separation from
Service with the Company occurs on or within two years after a “Change in
Control” (as defined by Section 409A); in such event, the amount to the credit
of Officer will be distributed to Officer either in a lump sum or in annual
installments not exceeding twenty (20) years, whichever is so elected by Officer
as of the Effective Date. Officer may change this election only as provided in
the preceding paragraph and in a manner as permitted in compliance with Section
409A. If installment payments are elected, the method of distribution shall be
similar to the method described for installment payments under the preceding
paragraph. In the absence of a separate election, payment shall be made in a
lump sum five (5) days following Officer’s Separation from Service following a
Change in Control; provided, however, that if Officer is a “specified employee”
(as defined by Section 409A) on the date of Officer’s Separation from Service,
payment will be delayed until the first day of the seventh month following
Officer’s Separation from Service or Officer’s death, whichever is first.
For purposes hereof, a “Change in Control” shall have the same meaning as
defined by Section 409A.
4.    Conditions. The payment of deferred compensation to Officer, as
hereinabove provided, shall be subject to the following conditions, the breach
of any of which shall cause the forfeiture of all rights in and to any and all
amounts of deferred compensation remaining


4

--------------------------------------------------------------------------------




unpaid upon the date of any such breach:
a.    Compliance with the Restrictive Covenants in Section 5.
b.    Commencing with the date of Officer’s Separation from Service and
continuing for one (1) year, Officer shall be available for consultation in
respect of matters pertaining to the business and financial affairs of the
Company, upon the request of the Company and at such reasonable and convenient
times and places and for such compensation as may be mutually agreed upon.
c.     In connection with Officer’s Separation from Service, Officer must give
at least six (6) months advance written notice to the Chief Executive Officer of
Trinity Industries, Inc. (“Chief Executive Officer”) of Officer’s intent to
transition out of Officer’s position and separate from service with the Company.
Officer must work with the Chief Executive Officer to develop a process for a
smooth transition of Officer’s duties and responsibilities to Officer’s
successor, which process is acceptable to the Chief Executive Officer and/or the
Board of Directors of Trinity Industries, Inc. (the “Board of Directors”), in
the Chief Executive Officer’s and/or the Board of Director’s discretion. In
addition, through Officer’s actions prior to such Separation from Service,
Officer must work with the Chief Executive Officer and exhibit to the
satisfaction of the Chief Executive Officer and/or the Board of Directors, in
the Chief Executive Officer’s and/or the Board of Director’s discretion, that
Officer has effectively implemented the agreed on process for succession so as
to allow for and facilitate the smooth transition of Officer’s duties and
responsibilities to the duly selected and approved successor of Officer. For the
avoidance of doubt, this condition shall be deemed not satisfied if Officer’s
service is terminated by the Company for Cause.
Notwithstanding the foregoing:
d.    The conditions set forth in a., b., and c. above shall be of no force and
effect from and after the occurrence of a Change in Control.
e.    The conditions set forth in a., b., and c. above shall be of no force and
effect from and after the occurrence of Officer’s Separation from Service as a
result of Officer’s death.
f.    The conditions set forth in a., b., and c. above shall be of no force and
effect from and after the occurrence of Officer’s Separation from Service as a
result of Officer’s having been determined to be disabled under (i) any then
effective long-term disability insurance policy or program sponsored by the
Company which covers Officer, or (ii) if no such policy or program covers
Officer, the terms of the Supplemental Profit Sharing Plan sponsored by the
Company, or (iii) as determined by the Board of Directors.
g.    The Chief Executive Officer and/or the Board of Directors, in the Chief
Executive Officer’s and/or the Board of Director’s discretion, may waive the
conditions set forth in a., b. and c. above from and after the occurrence of
Officer’s Separation from Service as a result of Officer’s retirement.


5

--------------------------------------------------------------------------------




5.    Restrictive Covenants.
a.Non-Disclosure.
(i)During Officer’s employment with the Company, the Company shall grant Officer
otherwise prohibited access to the Company’s trade secrets and confidential
information which is not known to the Company’s competitors or within the
Company’s industry generally, which was developed by the Company over a long
period of time and/or at the Company’s substantial expense, and which is of
great competitive value to the Company. “Confidential Information” includes all
trade secrets, inventions and confidential and proprietary information of the
Company including, but not limited to, the following: all documents or
information, in whatever form or medium, concerning or relating to any of the
Company’s discoveries; designs; plans; strategies; models; processes;
techniques; technical improvements; development tools or techniques;
modifications; formulas; patterns; devices; data; product information;
manufacturing and engineering processes, data and strategies; operations;
products; services; business practices; policies; training manuals; principals;
vendors and vendor lists; suppliers and supplier lists; customers and potential
customers; contractual relationships; research; development; know-how; technical
data; software; product construction and product specifications; project
information and data; developmental or experimental work; plans for research or
future products; improvements; interpretations, and analyses; database schemas
or tables; infrastructure; marketing methods; finances and financial information
and data; business plans; marketing and sales plans and strategies; budgets;
pricing and pricing strategies; costs; customer and client lists and profiles;
customer and client nonpublic personal information; business records; audits;
management methods and information; reports, recommendations and conclusions;
and other business information disclosed or made available to Officer by the
Company, either directly or indirectly, in writing, orally, or by drawings or
observation. “Confidential Information” does not include, and there shall be no
obligation hereunder with respect to, information that (A) is generally
available to the public on the Effective Date or (B) becomes generally available
to the public other than as a result of a disclosure not otherwise permissible
hereunder. Throughout Officer’s employment with the Company and thereafter: (x)
Officer shall hold all Confidential Information in the strictest confidence,
take all reasonable precautions to prevent its inadvertent disclosure to any
unauthorized person, and follow all policies of the Company protecting the
Confidential Information; and (y) Officer shall not, directly or indirectly,
utilize, disclose or make available to any other person or entity, any of the
Confidential Information, other than in the proper performance of Officer’s
duties.
(ii)If Officer shares Confidential Information with outside persons, other than
as required to comply with applicable laws and as necessary to manage Officer’s
personal finances or in accordance with the exceptions contained in this Section
5(a), Officer may be subject to Officer’s rights hereunder being forfeited upon
a determination by the Company’s Human Resources Committee that Officer has
violated this Section 5. Nothing in this Agreement prohibits Officer from
reporting possible violations of U.S. federal or state law or regulations to any
governmental agency or


6

--------------------------------------------------------------------------------




entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress, and any agency Inspector General, making
other disclosures that are protected under the whistleblower provisions of U.S.
federal or state law or regulation, or participating in an investigation or
proceeding conducted by any governmental or law enforcement agency or entity.
Officer does not need the prior authorization of the Company to make any such
reports or disclosures, and Officer is not required to notify the Company that
Officer has made such reports or disclosures.
(iii)This Plan also does not prohibit the disclosure of a trade secret (as that
term is defined under applicable law) that: (A) is made in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney, where such disclosure is made solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. If Officer files a lawsuit for reporting a suspected
violation of the law, Officer may disclose the trade secret to Officer’s
attorney and use the trade secret in the court proceeding if Officer files any
document containing the trade secret under seal and does not disclose the trade
secret except pursuant to court order.
b.Non-Competition. In consideration for (i) this Plan and the payments and
benefits provided herein; (ii) the Company’s promise to provide Confidential
Information to Officer, (iii) the substantial economic investment made by the
Company in the Confidential Information and the goodwill of the Company, (iv)
the Company’s employment of Officer, and (v) the compensation and other benefits
provided by the Company to Officer, to protect the Company’s Confidential
Information and the business goodwill of the Company, Officer agrees to the
following restrictive covenants and the covenants set forth in Sections 5(c),
(d), (e), and (f). During Officer’s employment and for a twelve (12) month
period subsequent to Officer’s Separation from Service (the “Restricted
Period”), Officer agrees he or she will not, directly or indirectly, absent the
express, written consent of the Chief Executive Officer or the Chairman of the
Committee, or either of their respective designees, become or serve as, directly
or indirectly, a director, officer, employee, owner, partner, advisor, agent, or
consultant with, or engage in, any business that manufactures, provides or sells
rail manufacturing, rail maintenance, rail leasing or rail management, tank or
freight railcars, railcar parts or heads, or highway products, shipper services,
and all other products and services provided, or seriously pursued, by the
Company or its affiliates during Officer’s employment (“Competing Business”), in
any state, or similar geographic territory, in which the Company or any of its
affiliates operate as of the date of Officer’s Separation from Service and for
which Officer performed services, had responsibility or received Confidential
Information (“Restricted Territory”). Further, for a twelve (12) month period
after Officer’s Separation from Service, Officer agrees not to serve as a
consulting or testifying expert for any third party in any legal proceedings
(including arbitration or mediation) or threatened legal proceedings involving
the Company, unless called to do so by the Company or an Affiliate. Officer
agrees to notify the Chief Executive Officer in writing, with a copy of such
notice to the Chairman of the Committee, in the event


7

--------------------------------------------------------------------------------




Officer accepts employment of any nature with any person, business, or entity
during the Restricted Period.
c.Non-Solicitation. During the Restricted Period, other than in connection with
Officer’s duties for the Company, Officer shall not, and shall not use any
Confidential Information to, directly or indirectly, either as a principal,
manager, agent, employee, consultant, officer, director, stockholder, partner,
investor or lender or in any other capacity, and whether personally or through
other persons, (i) solicit business, or attempt to solicit business, from any
Client or Prospective Client, (ii) interfere with, or attempt to interfere with,
the Company’s relationship, contracts or business with any Client or Prospective
Client or Supplier, or (iii) induce or persuade in any manner, or attempt to
induce or persuade, any Client or Prospective Client or Supplier to curtail or
cancel any business or contracts with the Company. This restriction applies only
to business which is in the scope of services or products provided by the
Company. “Client or Prospective Client” means any client or prospective client
with whom the Company did business or who the Company solicited within the 24
month period preceding Officer’s termination of employment, and who or which:
(1) Officer contacted, called on, serviced or did business with during Officer’s
employment with the Company; (2) Officer learned of as a result of Officer’s
employment with the Company; or (3) about whom Officer received Confidential
Information. “Supplier” means any person or entity that provided goods or
services to the Company at any time during the two (2) year period before the
Officer’s Separation from Service.
d.Non-Recruitment. During the Restricted Period, other than in connection with
Officer’s duties for the Company, Officer shall not, and shall not use any
Confidential Information to, on behalf of Officer or on behalf of any other
person or entity, directly or indirectly, hire, solicit, induce, recruit,
engage, go into business with, or attempt to hire, solicit, induce, recruit,
engage, go into business with, or encourage to leave or otherwise cease his/her
employment with the Company, any individual who is an Employee or independent
contractor of the Company or who was an Employee or independent contractor of
the Company within the twelve (12) month period prior to Officer’s Separation
from Service.
e.Non-Disparagement. Officer agrees that the Company’s goodwill and reputation
are assets of great value to the Company which have been obtained and maintained
through great costs, time and effort. Therefore, during Officer’s employment and
after Officer’s Separation from Service for any reason, Officer shall not in any
way disparage, libel or defame the Company, its business or business practices,
its products or services, or its stockholders, managers, officers, directors,
employees, investors or affiliates. Nothing in this Section 5(e) is intended to
interfere with Officer’s right to engage in the conduct set forth in Section
5(a)(ii) or (iii).
f.Remedies. By participating in this Plan, Officer acknowledges that the
geographic scope and duration of the restrictions and covenants contained in
this Section 5 are fair and reasonable in light of (i) the nature and wide
geographic scope of the operations of the Company’s business; (ii) Officer’s
level of control over and


8

--------------------------------------------------------------------------------




contact with the business in the Restricted Territory; and (iii) the amount of
compensation and Confidential Information that Officer is receiving in
connection with Officer’s employment with the Company. If Officer violates any
of the restrictions contained in this Section 5, the Restricted Period shall be
suspended and shall not run in favor of Officer until such time that Officer
cures the violation to the satisfaction of the Company and the period of time in
which Officer is in breach shall be added to the Restricted Period applicable to
such covenant(s). Further, by executing this Agreement, Officer acknowledges
that the restrictions contained in this Section 5, in view of the nature of the
Company’s businesses, are reasonable and necessary to protect their legitimate
business interests, business goodwill and reputation, and that any violation of
these restrictions would result in irreparable injury and continuing damage to
the Company. Accordingly, by executing this Agreement, Officer acknowledges and
agrees that Officer, in the event of Officer’s breach or threatened breach of
the provisions in this Section 5, the Company shall be entitled to a temporary
restraining order and injunctive relief restraining Officer from the commission
of such breach or threatened breach, without the necessity of establishing
irreparable harm or the posting of a bond, and to recover from Officer, damages
incurred by the Company as a result of the breach, as well as the Company’s
attorneys’ fees, costs and expenses related to such breach or threatened breach.
In addition, in the event Officer violates any of the restrictions contained in
this Section 5, all payments under this Plan shall immediately cease, no
additional payments will be due to Officer pursuant to the Plan and any benefits
that vested shall be forfeited, and, to the extent Officer has previously
received payments pursuant to the Plan, upon written demand by the Company,
Officer must immediately pay the Company the full amount of such prior payments.
Nothing contained in this Agreement shall be construed as prohibiting the
Company from pursuing any other remedies available to it for any breach or
threatened breach, including, without limitation, the recovery of money damages,
attorneys’ fees, and costs. The existence of any claim or cause of action by
Officer against the Company, whether predicated on this Plan or otherwise, shall
not constitute a defense to the enforcement by the Company of the restrictive
covenants contained in this Section 5, or preclude injunctive relief.
6.    Death. In the event of Officer’s death prior to the receipt of any or all
of the installments under this Plan, such installments as are then unpaid shall
be paid, in the same form and over the same period as such installments would
have been paid to Officer, to the beneficiary or beneficiaries designated in
writing on a form provided by the Company and filed with the Secretary of the
Company by Officer during his/her lifetime or, upon failure to make such
designation or if such designee or designees shall have predeceased Officer,
then to Officer’s estate. If at the time of Officer’s death Officer is divorced
and the last beneficiary designation on file with the Committee, or its
designee, is Officer’s former spouse the former spouse shall be deemed to have
predeceased Officer and Officer’s remaining benefits shall be paid to Officer’s
estate. Officer shall have the right to change the beneficiary designation from
time to time by instrument in writing delivered to the Secretary of the Company.
7.    Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of section 401(a) of the Code and that “is unfunded and is
maintained by an employer


9

--------------------------------------------------------------------------------




primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees” within the meaning of sections
201(2), 301(a)(3) and 401(a)(l) of the Employee Retirement Income Security Act
of 1974, as amended. The Plan shall be administered and interpreted (i) in a
manner consistent with that intent, and (ii) in accordance with Section 409A and
related Treasury guidance and regulations. The Company’s obligation under the
Plan shall be merely that of an unfunded and unsecured promise to pay money in
the future.
8.Nonassignabilitv. Officer, during his/her lifetime, and his/her designated
beneficiary or beneficiaries after his/her death, shall not be entitled to
commute, encumber, sell or otherwise dispose of his/her or their rights to
receive the benefits provided for herein, and the right thereto shall be
nonassignable and nontransferable and shall not be subject to execution,
attachment or similar process.
9.Participation in Other Plans. Nothing herein contained shall in any manner
modify, impair or effect the existing or future rights or interests of Officer
to receive any employee benefits to which he is or would otherwise be entitled,
or as a participant in the present or any future incentive bonus plan, stock
option plan or pension or profit sharing plan of the Company.
10.Benefit. This Agreement shall be binding upon and inure to the benefit of any
successor of the Company, including any person, firm, corporation or other
entity which, by merger, consolidation, purchase or otherwise, acquires all or
substantially all of the assets or business of the Company.
11.Amendment or Termination. This Agreement may be amended or terminated in
whole or in part by mutual written agreement of the parties hereto; provided
however, no termination of this Agreement shall have the effect of accelerating
any payments due under this Agreement.


* * * * * * * *


[Remainder of Page Intentionally Left Blank
Signature Page Follows.]






10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto as of
the day and year first hereinabove written.


 
 
 
TRINITY INDUSTRIES, INC.


 
 
 
 
 
 
 
 
 
 
 
 
 
By:
                                                                 
 
 
 
Name:
                                                                 
 
 
 
Title:
                                                                 
 
 
 
 
 
 
 
 
 
 
 
 
 
OFFICER
 
 
 
 
 
 
 
 
                                                                               
 
 
 
Name:
                                                                 
 
 
 
 
 





11